DETAILED ACTION
The present application, filed on March 5, 2018, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,779,054. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 17/174,502
Patent No. US 10,924,818
1. A method for providing media guidance, the method comprising:
causing, using a hardware processor, a plurality of recommendation interfaces that each include one of a plurality of supplemental content items to be presented on a display associated with a mobile device, wherein at least one of the plurality of supplemental content items relates to a media content item being presented by a media device;




determining, using the hardware processor, that state information associated with the mobile device indicates a subsequent visit to the-plurality of recommendation interfaces and indicates that the mobile device returned from a display inhibited state in which presentation of the plurality of recommendation interfaces was previously inhibited; and

causing, using the hardware processor, the plurality of recommendation interfaces to be updated with at least a second supplemental content item from the plurality of supplemental content items, wherein the second supplemental content item relates to the media content item being presented by the media device.


2. The method of claim 1, further comprising:
identifying the media content item that is being presented on the media device; and
obtaining the plurality of supplemental content items corresponding to the media content item.

3. The method of claim 1, further comprising causing the plurality of recommendation interfaces to be presented in response to detecting the presence of the media device on a local area network, wherein the media device and the mobile device are connected to the local area network.

4. The method of claim 1, further comprising receiving an audio fingerprint of audio information corresponding to the media content item being presented on the media device, wherein the media content item is identified based on the audio fingerprint.

5. The method of claim 1, further comprising:
extracting an audio stream from a plurality of media content items;
generating, for each of the plurality of media content items, at least one audio fingerprint from at least a portion of the extracted audio stream that corresponds to one of the plurality of media content items;
storing the at least one audio fingerprint in a data source indexed by media content item;
comparing the audio fingerprint with the at least one stored audio fingerprint; and
identifying the media content item that is being presented on the media device based on the comparison.

6. The method of claim 1, further comprising:
storing the plurality of supplemental content items, media information, and a plurality of keywords in a data source indexed by media content item and time within the media content item;
selecting the first supplemental content item from the data source based on a first time determined from a request for supplemental content relating to the media content item being presented by the media device; and
selecting the second supplemental content item from the data source based on a second time determined from the state information.

7. The method of claim 1, wherein the second supplemental content item is caused to be presented in response to determining that the state information was received prior to the end of the media content item and in response to determining that the state information was received within a predetermined time from the presentation of the plurality of recommendation interfaces.

8. A system for providing media guidance, the system comprising:
a hardware processor that is configured to:
cause a plurality of recommendation interfaces that each include one of a plurality of supplemental content items to be presented on a display associated with a mobile device, wherein at least one of the plurality of supplemental content items relates to a media content item being presented by a media device;



determine that state information associated with the mobile device indicates a subsequent visit to the-plurality of recommendation interfaces and indicates that the mobile device returned from a display inhibited state in which presentation of the plurality of recommendation interfaces was previously inhibited; and
cause the plurality of recommendation interfaces to be updated with at least a second supplemental content item from the plurality of supplemental content items, wherein the second supplemental content item relates to the media content item being presented by the media device.

9. The system of claim 8, wherein the hardware processor is further configured to: 
identify the media content item that is being presented on the media device; and 
obtain the plurality of supplemental content items corresponding to the media content item.

10. The system of claim 8, wherein the hardware processor is further configured to cause the plurality of recommendation interfaces to be presented in response to detecting the presence of the media device on a local area network, wherein the media device and the mobile device are connected to the local area network.

11. The system of claim 8, wherein the hardware processor is further configured to receive an audio fingerprint of audio information corresponding to the media content item being presented on the media device, wherein the media content item is identified based on the audio fingerprint.

12. The system of claim 8, wherein the hardware processor is further configured to:
extract an audio stream from a plurality of media content items;
generate, for each of the plurality of media content items, at least one audio fingerprint from at least a portion of the extracted audio stream that corresponds to one of the plurality of media content items;
store the at least one audio fingerprint in a data source indexed by media content item;
compare the audio fingerprint with the at least one stored audio fingerprint; and
identify the media content item that is being presented on the media device based on the comparison.

13. The system of claim 8, wherein the hardware processor is further configured to:
store the plurality of supplemental content items, media information, and a plurality of keywords in a data source indexed by media content item and time within the media content item;
select the first supplemental content item from the data source based on a first time determined from a request for supplemental content relating to the media content item being presented by the media device; and
select the second supplemental content item from the data source based on a second time determined from the state information.

14. The system of claim 8, wherein the second supplemental content item is caused to be presented in response to determining that the state information was received prior to the end of the media content item and in response to determining that the state information was received within a predetermined time from the presentation of the plurality of recommendation interfaces.

15. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for providing media guidance, the method comprising:
causing a plurality of recommendation interfaces that each include one of a plurality of supplemental content items to be presented on a display associated with a mobile 
 wherein at least one of the plurality of supplemental content items relates to a media content item being presented by a media device;



determining that state information associated with the mobile device indicates a subsequent visit to the-plurality of recommendation interfaces and indicates that the mobile device returned from a display inhibited state in which presentation of the plurality of recommendation interfaces was previously inhibited; and
causing the plurality of recommendation interfaces to be updated with at least a second supplemental content item from the plurality of supplemental content items, wherein the second supplemental content item relates to the media content item being presented by the media device.


16. The non-transitory computer-readable medium of claim 15, wherein the method further comprises:
identifying the media content item that is being presented on the media device; and
obtaining the plurality of supplemental content items corresponding to the media content item.

17. The non-transitory computer-readable medium of claim 15, wherein the method further comprises causing the plurality of recommendation interfaces to be presented in response to detecting the presence of the media device on a local area network, wherein the media device and the mobile device are connected to the local area network.

18. The non-transitory computer-readable medium of claim 15, wherein the method further comprises receiving an audio fingerprint of audio information corresponding to the media content item being presented on the media device, wherein the media content item is identified based on the audio fingerprint.

19. The non-transitory computer-readable medium of claim 15, wherein the method further comprises:
extracting an audio stream from a plurality of media content items;
generating, for each of the plurality of media content items, at least one audio fingerprint from at least a portion of the extracted audio stream that corresponds to one of the plurality of media content items;
storing the at least one audio fingerprint in a data source indexed by media content item;
comparing the audio fingerprint with the at least one stored audio fingerprint; and
identifying the media content item that is being presented on the media device based on the comparison.

20. The non-transitory computer-readable medium of claim 15, wherein the method further comprises:
storing the plurality of supplemental content items, media information, and a plurality of keywords in a data source indexed by media content item and time within the media content item;
selecting the first supplemental content item from the data source based on a first time determined from a request for supplemental content relating to the media content item being presented by the media device; and
selecting the second supplemental content item from the data source based on a second time determined from the state information.

21. The non-transitory computer-readable medium of claim 15, wherein the second supplemental content item is caused to be presented in response to determining that the state information was received prior to the end of the media content item and in response to determining that the state information was received within a predetermined time from the presentation of the plurality of recommendation interfaces.
1. A method for providing media guidance, the method comprising:
causing, using a hardware processor, a plurality of recommendation card interfaces that each include one of a plurality of supplemental content items to be presented on a display associated with a mobile device, wherein each of the plurality of supplemental content items is stored on the mobile device as relating to a media content item being presented by a media device; 
receiving, using the hardware processor, state information associated with the mobile device that indicates a subsequent visit to the plurality of recommendation card interfaces; determining, using the hardware processor, that the state information comprises an indication that the mobile device returned from a display inhibited state in which presentation of the plurality of recommendation card interfaces was previously inhibited; 
identifying, using the hardware processor, the media content item being presented by the media device; and 
causing, using the hardware processor, the plurality of recommendation card interfaces to be updated with at least a second supplemental content item from the plurality of supplemental content items stored on the mobile device, wherein the second supplemental content item relates to the media content item that was identified as being presented by the media device. 
   
 2. The method of claim 1, further comprising: 



obtaining the plurality of supplemental content items corresponding to the media content item. 
    

3. The method of claim 1, further comprising causing the plurality of recommendation card interfaces to be presented in response to detecting the presence of the media device on a local area network, wherein the media device and the mobile device are connected to the local area network. 
    
4. The method of claim 1, further comprising receiving an audio fingerprint of audio information corresponding to the media content item being presented on the media device, wherein the media content item is identified based on the audio fingerprint. 
    
5. The method of claim 1, further comprising: extracting an audio stream from a plurality of media content items; 
generating, for each of the plurality of media content items, at least one audio fingerprint from at least a portion of the extracted audio stream that corresponds to one of the plurality of media content items; 
storing the at least one audio fingerprint in a data source indexed by media content item; comparing the audio fingerprint with the at least one stored audio fingerprint; and identifying the media content item that is being presented on the media device based on the comparison. 
    

6. The method of claim 1, further comprising: storing the plurality of supplemental content items, media information, and a plurality of keywords in a data source indexed by media content item and time within the media content item; 
selecting the first supplemental content item from the data source based on a first time determined from a request for supplemental content relating to the media content item being presented by the media device; and 
selecting the second supplemental content item from the data source based on a second time determined from the state information. 
   
 7. The method of claim 1, wherein the second supplemental content item is caused to be presented in response to determining that the state information was received prior to the end of the media content item and in response to determining that the state information was received within a predetermined time from the presentation of the plurality of 
recommendation card interfaces. 
    
8. A system for providing media guidance, the system comprising: 
a hardware processor that is configured to: cause a plurality of recommendation card interfaces that each include one of a plurality of supplemental content items to be presented on a display associated with a mobile device, wherein each of the plurality of supplemental content items is stored on the mobile device as relating to a media content item being presented by a media device; 
receive state information associated with the mobile device that indicates a subsequent visit to the plurality of recommendation card interfaces; 
determine that the state information comprises an indication that the mobile device returned from a display inhibited state in which presentation of the plurality of recommendation card interfaces was previously inhibited;
identify the media content item being presented by the media device; and 
cause the plurality of recommendation card interfaces to be updated with at least a second supplemental content item from the plurality of supplemental content items stored on the mobile device, wherein the second supplemental content item relates to the media content item that was identified as being presented by the media device. 

 9. The system of claim 8, wherein the hardware processor is further configured to: 



obtain the plurality of supplemental content items corresponding to the media content item. 
    

10. The system of claim 8, wherein the hardware processor is further configured to cause the plurality of recommendation card interfaces to be presented in response to detecting the presence of the media device on a local area network, wherein the media device and the mobile device are connected to the local area network. 
   
 11. The system of claim 8, wherein the hardware processor is further configured to receive an audio fingerprint of audio information corresponding to the media content item being presented on the media device, wherein the media content item is identified based on the audio fingerprint. 
    
12. The system of claim 8, wherein the hardware processor is further configured to: 
extract an audio stream from a plurality of media content items; 
generate, for each of the plurality of media content items, at least one audio fingerprint from at least a portion of the extracted audio stream that corresponds to one of the plurality of media content items; 
store the at least one audio fingerprint in a data source indexed by media content item; 
compare the audio fingerprint with the at least one stored audio fingerprint; and 
identify the media content item that is being presented on the media device based on the comparison. 
    
13. The system of claim 8, wherein the hardware processor is further configured to: 
store the plurality of supplemental content items, media information, and a plurality of keywords in a data source indexed by media content item and time within the media content item; 
select the first supplemental content item from the data source based on a first time determined from a request for supplemental content relating to the media content item being presented by the media device; and 
select the second supplemental content item from the data source based on a second time determined from the state information. 

14. The system of claim 8, wherein the second supplemental content item is caused to be presented in response to determining that the state information was received prior to the end of the media content item and in response to determining that the state information was received within a predetermined time from the presentation of the plurality of 
recommendation card interfaces. 

    15. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a 
method for providing media guidance, the method comprising: 
causing a plurality of recommendation card interfaces that each include one of a plurality of supplemental content items to be presented on a display associated with a mobile device, wherein each of the plurality of supplemental content items is stored on the mobile device as relating to a media content item being presented by a media device; 
receiving state information associated with the mobile device that indicates a subsequent visit to the plurality of recommendation card interfaces; determining that the state information comprises an indication that the mobile device returned from a display inhibited state in which presentation of the plurality of recommendation card interfaces was previously inhibited; identifying the media content item being presented by the media device; and 

causing the plurality of recommendation card interfaces to be updated with at least a second supplemental content item from the plurality of supplemental content items stored on the mobile device, wherein the second supplemental content item relates to the media content item that was identified as being presented by the media device. 
    
16. The non-transitory computer-readable medium of claim 15, wherein the method further comprises: 


obtaining the plurality of supplemental content items corresponding to the media content item. 
    

17. The non-transitory computer-readable medium of claim 15, wherein the method further comprises causing the plurality of recommendation card interfaces to be presented in response to detecting the presence of the media device on a local area network, wherein the media device and the mobile device are connected to the local area network. 
   
 18. The non-transitory computer-readable medium of claim 15, wherein the method further comprises receiving an audio
 fingerprint of audio information corresponding to the media content item being presented on the media device, wherein the media content item is identified based on the audio 
fingerprint. 
    
19. The non-transitory computer-readable medium of claim 15, wherein the method further comprises: 
extracting an audio stream from a plurality of media content items; 
generating, for each of the plurality of media content items, at least one audio fingerprint from at least a portion of the extracted audio stream that corresponds to one of the plurality of media content items; 
storing the at least one audio fingerprint in a data source indexed by media content item; comparing the audio fingerprint with the at least one stored audio fingerprint; and 
identifying the media content item that is being presented on the media device based on the comparison. 
    
20. The non-transitory computer-readable medium of claim 15, wherein the method further comprises: 
storing the plurality of supplemental content items, media information, and a plurality of keywords in a data source indexed by media content item and time within the media content item; 
selecting the first supplemental content item from the data source based on a first time determined from a request for supplemental content relating to the media content item being presented by the media device; and selecting the second supplemental content item from the data source based on a second time determined from the state information. 
    
21. The non-transitory computer-readable medium of claim 15, wherein the second supplemental content item is caused to be presented in response to determining that the state information was received prior to the end of the media content item and in response to determining that the state information was received within a predetermined time from the presentation of the plurality of 
recommendation card interfaces. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. §103 as being unpatentable over Slavin et al. (“Slavin,” US 2013/0111514) in view of Currier ( US 2013/0151728) and further in view of Pan (US 2014/0013350).

	Regarding Claims 1, Slavin discloses a method for providing media guidance, the method comprising: 
	causing, using a hardware processor, a plurality of recommendation interfaces that each include one of a plurality of supplemental content items to be presented on a display (see at least FIG. 2, blocks 220, 230; FIGs. 3-8);
	causing, using the hardware processor, the plurality of recommendation interfaces to be updated with at least a second supplemental content item from the plurality of supplemental content items, wherein the second supplemental content item relates to the media content item being presented by the media device (see at least FIGs. 3-8).
	Slavin discloses the plurality of recommendation interfaces but is not clear about determining state information associated with a mobile device that indicates a subsequent visit to the plurality of interfaces and indicates that the mobile device returned from a display inhibited state in which presentation of the content interface was previously inhibited and is not clear about a display associated with a mobile device wherein at least one of the plurality of supplemental content items relates to a media content item being presented by a media device.
	However, in an analogous art, Currier discloses determining state information associated with a mobile device that indicates a subsequent visit to the plurality of interfaces and indicates that the mobile device returned from a display inhibited state in which presentation of the content interface was previously inhibited; receiving a request to enable supplemental content, connecting the mobile device to a receiver, receive heartbeat message and update the supplemental content on the mobile device; see at least paragraphs 0044-0047.
	Therefore, it would have been obvious to a one of ordinary skill in the art before the effective filing date of the invention to use the feature of Currier in Slavin because this feature would help the Slavin system to provide synchronous supplemental experience to the user; see at least the Abstract.
	Slavin in view of Currier are not clear about a display associated with a mobile device wherein at least one of the plurality of supplemental content items relates to a media content item being presented by a media device.
Pan discloses the above missing limitation; see at least paragraph 0057.
	Therefore, it would have been obvious to a one of ordinary skill in the art before the effective filing date of the invention to use the feature of Pan in the combination of Slavin and Currier because this feature would help the Slavin system to allow the user to view the broadcast’s frame and the associated ad messages in a later time; see at least the Abstract.

	Regarding claim 2, Pan in view of Slavin and further in view of Currier disclose the method of claim 1, further comprising:
	identifying the media content item that is being presented on the media device (Slavin; see at least [4], e.g., identifying what the viewer is watching on the primary content device; [7]); and
	obtaining the plurality of supplemental content items corresponding to the media content item (Slavin; see at least [12]).

	Regarding claim 3, Pan in view of Slavin and further in view of Currier disclose the method of claim 1, further comprising causing the plurality of recommendation interfaces to be presented in response to detecting the presence of the media device on a local area network, wherein the media device and the mobile device are connected to the local area network (Slavin; see at least [3-4]). 

	Regarding claim 4, Pan in view of Slavin and further in view of Currier disclose the method of claim 1, further comprising receiving an audio fingerprint of audio information corresponding to the media content item being presented on the media device, wherein the media content item is identified based on the audio fingerprint (Slavin; see at least [4]).

	Regarding claim 5, Pan in view of Slavin and further in view of Currier disclose the method of claim 1, further comprising:
		extracting an audio stream from a plurality of media content items (Slavin; see at least [6],e.g., extracting audio fingerprinting);
	generating, for each of the plurality of media content items, at least one audio fingerprint from at least a portion of the extracted audio stream that corresponds to one of the plurality of media content items (Slavin; see at least [6],e.g., extracting audio fingerprinting);
	storing the at least one audio fingerprint in a data source indexed by media
content item (Slavin; see at least [85]);
comparing the audio fingerprint with the at least one stored audio fingerprint (Slavin; see at least [36]); and
	identifying the media content item that is being presented on the media device based on the comparison (Slavin; see at least [36]).
 
	Regarding claim 6, Pan in view of Slavin and further in view of Currier disclose the method of claim 1, further comprising:
storing the plurality of supplemental content items, media information, and a plurality of keywords in a data source indexed by media content item and time within the media content item (Slavin; see at least [17-20]);
selecting the first supplemental content item from the data source based on a first time determined from a request for supplemental content relating to the media content item being presented by the media device (Slavin; see at least FIGs. 3-6; [19-30]); and
selecting the second supplemental content item from the data source based on a second time determined from the state information (Slavin; see at least FIGs. 3-6; [19-30]).

Regarding claim 7, Pan in view of Slavin and further in view of Currier disclose the method of claim 1,wherein the second supplemental content item is caused to be presented in response to determining that the state information was received prior to the end of the media content item and in response to determining that the state information was received within a predetermined time from the presentation of the plurality of recommendation interfaces (Currier; the user can request the supplemental content prior to the end of content watched on the TV and while the user is watching the content on the TV; see at least the rejection of claim 1 ).

Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 2.
Claim 10 is rejected on the same grounds as claim 3.
Claim 11 is rejected on the same grounds as claim 4.
Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 6.
Claim 14 is rejected on the same grounds as claim 7.
Claim 15 is rejected on the same grounds as claim 1.
Claim 16 is rejected on the same grounds as claim 2.
Claim 17 is rejected on the same grounds as claim 3.
Claim 18 is rejected on the same grounds as claim 4.
Claim 19 is rejected on the same grounds as claim 5.
Claim 20 is rejected on the same grounds as claim 6.
Claim 21 is rejected on the same grounds as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426